ICJ_109_UseOfForce_SCG_ITA_1999-06-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ITALIE)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force {Yougoslavie c. Italie),
ordonnance du 30 juin 1999, C.J. Recueil 1999, p. 1000

Official citation:

Legality of Use of Force {Yugoslavia v. Italy),
Order of 30 June 1999, L C.J. Reports 1999, p. 1000

 

N° de vente:
ISSN 0074-4441 Sales number 745

ISBN 92-1-070817-2

 

 

 
30 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
{YOUGOSLAVIE c. ITALIE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. ITALY)

30 JUNE 1999

ORDER
1999
30 juin
Rôle général
n° 109

1000

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999

30 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ITALIE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'uffaire; M. SCHWEBEL, président de la Cour;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M  HIGGINs,
MM.  PARRA-ARANGUREN, KOOUMANS, REZEK, juges;
MM. Gala, KRECA, juges ad hoc; M. ARNALDEZ, greffier
adjoint.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, 48, 49 et 79
de son Règlement,

Vu la requête déposée au Greffe de la Cour le 29 avril 1999, par
laquelle la République fédérale de Yougoslavie a introduit une instance
contre la République italienne «pour violation de l'obligation de ne pas
recourir à l'emploi de la force»,

Vu la demande en indication de mesures conservatoires présentée par
la Yougoslavie le 29 avril 1999 et l'ordonnance rendue par la Cour le
2 juin 1999, aux termes de laquelle elle a rejeté ladite demande et réservé
la suite de la procédure;

4
1001 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 30 VI 99)

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
de la procédure le vice-président de la Cour, faisant fonction de président
en l’affaire, a reçu leurs représentants le 28 juin 1999; considérant qu’au
cours de cette réunion l'Italie, se référant aux conclusions auxquelles la
Cour était parvenue dans son ordonnance susmentionnée du 2 juin 1999,
a demandé qu'il soit statué séparément, avant toute procédure sur le
fond, sur la question de la compétence de la Cour en l'espèce: considé-
rant qu’au cours de la même réunion, la Yougoslavie s’est opposée à cette
demande et a indiqué qu'elle souhaitait pouvoir présenter un mémoire
sur le fond, ainsi qu’envisagé dans le Règlement de la Cour, étant
entendu que l'Italie pourrait soulever des exceptions préliminaires dans le
délai fixé pour le dépôt de son contre-mémoire, conformément au para-
graphe | de l’article 79 dudit Règlement; et considérant que le deman-
deur a évoqué un délai d'environ six mois aux fins du dépôt de la pièce
qu'il souhaitait produire;

Considérant les vues des Parties et les dispositions pertinentes du
Règlement de la Cour,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite prescrites par l’article 45 du Règlement:

Pour le mémoire de la République fédérale de Yougoslavie, le 5 janvier
2000;

Pour le contre-mémoire de la République italienne, le 5 juillet 2000;

Réserve la suite de la procédure.

Fait en frangais et en anglais, le texte francais faisant foi, au Palais de
la Paix, à La Haye, le trente juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement de la République
italienne.

Le vice-président,
{Signé) Christopher G. WEERAMANTRY.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
